                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


Paul Bonfiglio,                                              Case No. 3:16CV2163

                       Plaintiff

               v.                                             ORDER

Toledo Hospital, et al.,

                       Defendant


       This is an employment discrimination case under the Family and Medical Leave Act

(FMLA), 29 U.S.C. § 2601, et seq., the Age Discrimination in Employment Act (ADEA), 29

U.S.C. §§ 621, et seq., Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. § 2000e,

et seq., and the Ohio civil rights laws, O.R.C. §§ 4112.02, 4112.14, 4112.99.

       Plaintiff Paul Bonfiglio worked at defendant ProMedica Toledo Hospital (TTH or the

Hospital) 1 in Toledo, Ohio as a Unit Clerk/Nursing Assistant. During his employment, Bonfiglio

sought and received intermittent leave under the FMLA to care for his wife’s serious medical

condition. In late August, 2014, Bonfiglio used his intermittent leave to take off on a Sunday he

was scheduled to work. When he returned to work, Bonfiglio, his supervisor, and his department

head engaged in a heated discussion after his supervisor inquired about how and when plaintiff

planned to make up the weekend day, per Hospital policy. Bonfiglio later submitted a complaint

about this meeting to ProMedica senior leadership, the legal department, and human resources.



1
 There appears to be some discrepancy between the parties about the correct name of
defendant’s facility. For purposes of this opinion, I adopt the defendant-hospital’s version of its
name.
       The Hospital terminated Bonfiglio on December 4, 2015, citing a pattern of aggressive

and rude behavior and insubordination during a late November, 2015 incident. At the time of his

termination, Bonfiglio was on step two of the Hospital’s four-step discipline policy. Previously,

he had received counseling and coaching for behavior throughout his employment. He was sixty-

one years old.

       After Bonfiglio’s termination, he filed a discrimination charge with the Equal

Employment Opportunity Commission (EEOC). After the EEOC issued a right-to-sue letter,

Bonfiglio timely filed this suit against the Hospital, his former supervisor Jennifer Hogrefe, and

the Emergency Department Director, Beth Estep. Bonfiglio claimed that the Hospital fired him

unlawfully due to his age and gender, in violation of Ohio public policy, and in retaliation for

using FMLA-protected rights. He also alleged that defendants interfered with his FMLA rights

by discouraging him from taking further FMLA leave. Finally, Bonfiglio alleged that defendants

Hogrefe and Estep unlawfully aided and abetted one another in unlawful acts against him.

       Jurisdiction is proper under 28 U.S.C. §§ 1331 and 1367(a).

       Pending is the Hospital’s motion for summary judgment. (Doc. 25). For the following

reasons, I grant the motion.

                                               Background

                      A.       Bonfiglio’s Employment With the Hospital

       The Hospital hired Bonfiglio as a Unit Clerk in its Emergency Department in October,

2011. In that role, Bonfiglio performed mostly low-level administrative chores (e.g., answering

the phone, paging doctors, etc.). (Doc. 23-1, at 11). Sometime later, the Hospital combined the

Unit Clerk position with a Nursing Assistant position, and Bonfiglio assumed that joint role.

(Doc. 25-3 at 2, ¶ 3). As a Unit Clerk/Nursing Assistant, Bonfiglio performed both



                                                 2
administrative and clinical tasks, including checking patients’ vital signs and transporting

patients. (Doc. 20-1 at 8-12).

       Bonfiglio reported to Patient Care Supervisor Jennifer Hogrefe. (Id. at 37). Hogrefe, in

turn, reported to the Emergency Department Director, Beth Estep. (Doc. 20-1 at 37)

                         B.        Bonfiglio’s Intermittent FMLA Leave

       Following his wife’s surgery for a heart condition in the Summer of 2014, Bonfiglio

requested intermittent FMLA leave to care for her. The Hospital approved the request,

authorizing six months intermittent leave. (Doc. 23-1 at 30-33).

                              1.     The September 5, 2014 Meeting

       On Sunday, August 31, 2014, Bonfiglio called off per his approved FMLA leave. On

returning on his next scheduled workday, Bonfiglio found a letter in his workplace mailbox. The

letter stated that, because plaintiff called off on a weekend day, the Hospital’s weekend/holiday

staffing/call-in policy required that he make up the missed shift. (Doc. 23-1 at 37; Doc. 23-4).

The letter further explained that, if Bonfiglio neglected within the next seven days to choose a

make-up day, a Patient Care Supervisor would choose one for him. (Doc. 23-4).

       Unfamiliar with the referenced policy, on September 5, 2014, Bonfiglio asked Hogrefe

for a copy. Later that day, she personally gave a copy to plaintiff. (Doc. 23-1 at 39).

       As the letter stated, the policy provided that any employee who has called off on a

weekend or holiday must later make up the missed shift. The policy applies equally to FMLA

and other types of call-offs. (Doc. 23-6).

       At the end of Bonfiglio’s shift that day, Hogrefe stopped Bonfiglio in the hall as he

walked past her office. Hogrefe asked Bonfiglio if he received a copy of the weekend/holiday

call-off policy. Bonfiglio responded that he had. (Doc. 23-1 at 40-41). Hogrefe asked Bonfiglio



                                                 3
what he planned to do with the policy, and he responded by shrugging his shoulders and saying,

“Nothing.” (Id. at 41).

       Hogrefe pressed Bonfiglio further about the policy, and he reiterated that he planned to

do nothing. After some back-and-forth, each became silent. Bonfiglio, apparently believing the

conversation was over, walked away and left for the employee locker room. (Id.)

       After cleaning up for the day, Bonfiglio left the locker room, again passing Hogrefe’s

office. Hogrefe stopped Bonfiglio again, and he stood in her doorway. (Id. at 42). Hogrefe

instructed Bonfiglio to come into her office because she wanted to talk to him, wanting to know

“what [he] planned to do with the policy.” (Id.at 42-43). Bonfiglio refused to leave the doorway,

despite Hogrefe’s repeated requests that he sit down. (Id. at 44).

       As the exchange grew heated, Bonfiglio sought to have a human resources representative

witness the meeting but found no one there (as it was 7:00 p.m.). He returned alone to Hogrefe’s

office. In the meantime, Hogrefe went to Estep to seek her intervention. Bonfiglio, Hogrefe, and

Estep met in Estep’s office. (Id. at 44-45).

       The parties dispute how the meeting proceeded next. According to Bonfiglio, he sat in

Estep’s office while she yelled at him, saying things like, “you do this all the time,” while

pointing her finger in Bonfiglio’s face. Meanwhile, according to Bonfiglio, Hogrefe stood at the

opposite end of Estep’s office, mocking him. (Doc. 23-1 at 46-47). Bonfiglio testified that

during the meeting he, Hogrefe, and Estep did not discuss his FMLA time. (Id. at 53).

       Defendants’ account differs. According to Estep’s affidavit, Bonfiglio “bec[a]me rude

and argumentative with Ms. Hogrefe when she told him that he would need to make up the

FMLA time he took on the weekend.” Estep then “explained to Mr. Bonfliglio that this meeting

was not about his use of FMLA time” and that he was free to disagree with Hogrefe, but “he



                                                 4
must do so in an appropriate manner, without becoming angry and aggressive with supervisors.”

(Doc. 25-3 at 4, ¶ 14).

       According to Bonfiglio, Estep told him at the conclusion of the meeting that she would

think about discipline for him over the weekend. (Doc. 23-1 at 49-50).

                              2.     Bonfiglio’s Internal Complaint

       On September 7, 2014, Bonfiglio sent an email to ProMedica senior leadership, the legal

department, and human resources. The email, titled “FMLA INTERFERENCE” included

Bonfiglio’s account of the September 5th meeting and stated that he feared using additional

FMLA leave. Specifically, Bonfiglio explained that he felt “that if [he] use[d] [his] FMLA time

[he] will be bullied, harassed, and that [his] job performance will be put under a magnifying

glass until [Hogrefe] can find a reason to fire me.” (Doc. 23-7).

       Human Resource Service Specialist Colleen Alexander emailed Bonfiglio about his

message on September 10, 2014, expressing that she wished to meet with him about his

concerns. In the resulting email exchange, Alexander explained to Bonfiglio that “ProMedica

does not condone interference with FMLA rights or retaliation to an employee for the exercise of

those rights.” (Doc. 23-8).

       Alexander met with Bonfiglio to hear his account of the events. During their meeting,

Bonfiglio reiterated that he believed Hogrefe and Estep interfered with his FMLA rights. (Doc.

23-1 at 55-56).

       Following her meeting with Bonfiglio, Alexander investigated further, interviewing both

Estep and Hogrefe. (Doc. 25-2 at 2, ¶ 5). On concluding her investigation, Alexander met with

Bonfiglio again to discuss her findings and recommendations. She gave to and reviewed with

him a summary report. (Id. at 2, ¶ 4; Doc. 23-1 at 56, 58-59; Doc. 23-9). The summary reiterated



                                                 5
that “ProMedica does not condone interference with FMLA rights or retaliation for the exercise

of those rights,” and explained that “[w]e [at the Hospital] want you to use your IFMLA [sic]

whenever it’s needed.” (Doc. 23-9).

       The summary included five recommendations: 1) that Bonfiglio meet with Hogrefe and

Estep with HR present “to clear the air and move forward”; 2) that Bonfiglio “will exercise his

IFMLA [sic] rights without interference or retaliation by the organization”; 3) that Bonfiglio

report directly to Patient Care Supervisor Josh Gwin instead of Hogrefe; 4) that human resources

meet with Estep and Gwin “to discuss some issue(s) that have come up during the course of this

investigation”; and 5) that Estep “will continue to mentor and develop [Hogrefe] in her

supervisory role.” (Id.).

       Bonfiglio declined to meet with Hogrefe and Estep and to change supervisors. (Id.; Doc.

23-1 at 59-60). Bonfiglio and Alexander agreed that, going forward, he would document

meetings with his superiors and email his summaries of those meetings “to HR as either an FYI

or request that the situation be investigated.” (Doc. 23-9).

                             3.    Bonfiglio’s Remaining FMLA Leave

       Bonfiglio’s FMLA approval remained in effect until late December, 2014. (Doc. 23-1 at

32-33). Bonfiglio continued to call off of work pursuant to his FMLA approval after Alexander’s

investigation concluded. (See Doc. 29-1 at 2, ¶ 6; Doc. 29-2). None of his requests for FMLA

leave were denied. (Doc. 23-1 at 34). Bonfiglio did not renew his request for intermittent FMLA

leave after the approval expired. (Id. at 66).

                      C.      Bonfiglio’s Behavioral History and Termination

                 1.         Hospital Recordkeeping and Disciplinary Procedures




                                                  6
       Generally, Hospital personnel record interactions with employees, good or bad, in a

dedicated employee communication log. That a supervisor or other personnel member makes a

negative entry in an employee’s log does not mean that employee received discipline for the

underlying events. (See Doc. 25-3 at 2 ¶ 6).

       The Hospital uses a four-step discipline policy. The four steps include: 1) verbal warning;

2) written reminder; 3) decision-making leave (DML); and 4) termination. The type of discipline

ProMedica selects depends on the “type and severity of the offense and the employee’s previous

discipline. The policy does not require employees to progress through all four steps before being

terminated.” (Doc. 25-2 at 2, ¶ 6).

                         2.       Bonfiglio’s Behavioral History Before
                                  the September 4, 2015 Meeting

       Between his hire and the September 5, 2014, meeting, Bonfiglio’s disciplinary log

reflects what defendants characterize as “rude, aggressive, threatening and argumentative”

behavior. (Doc. 25-1 at 2). This includes aggressiveness toward coworkers (Doc. 25-6 at 1), and,

in one instance, causing a coworker to cry (Doc. 25-3 at 4, ¶ 12), being argumentative with a

supervisor (Doc. 25-6 at 2, 5) and with charge nurses (Doc. 25-3 at 4, ¶ 13), and refusing to

cover for other employees while they were taking breaks (Doc. 25-6 at 2, 5). None of these

incidents resulted in formal discipline.

       On at least three occasions Hospital personnel offered Bonfiglio opportunities to attend

training sessions on communication and similar skills. (Doc. 25-6 at 2, 3, 4). Bonfiglio did not

avail himself of these opportunities, nor did the Hospital follow up on its offers to Bonfiglio

regarding such training. (Doc. 23-1 at 18-19).

                    3.        Bonfiglio’s Disciplinary and Behavioral History
                               After the September 5, 2014 Meeting



                                                 7
                                   a.      The Written Reminder

        Bonfiglio’s employee log indicates that after the September 5th meeting, despite

additional coaching, his behavior remained similarly troublesome. These entries include, e.g.,

rudeness on September 19, 2014 toward a Charge Nurse (Doc. 25-6 at 8); refusal on December

15, 2014, to help transport a patient when asked to do so, with the nurse reporting she was

uncomfortable approaching Bonfiglio because he was aggressive (id. at 9); on December 17,

2014, walking away from his supervisor without acknowledging her when asked to assist nursing

staff due to high volume activity, and, when his supervisor called to him, placing a hand on her

arm, explaining, “I do this already, I find this very insulting.” (Id. at 9-10).

        Estep issued a written reminder to Bonfiglio following the two December incidents. (See

Doc. 23-11). He unsuccessfully grieved the written reminder. (Doc. 23-1 at 85-87).

                                  b.      Bonfiglio’s Termination

        Despite the written reminder, Bonfiglio continued to exhibit conduct that defendants

found unacceptable: namely, responding aggressively when addressed about taking multiple

handfuls of crackers from an employee kitchen (Doc. 25-6 at 12) and acting rude toward a

workplace educator (id. 25-6 at 13).

        Bonfiglio’s unacceptable behavior began to come to a head on November 27, 2015, when

a nurse reported to Estep that Bonfiglio, in front of a patient, had thrown a blood pressure cuff on

a hospital room floor. Later that day, Gwin reported that Bonfiglio had become angry with and

acted aggressively toward him when Bonfiglio earlier had seen his assignment was to work in

the Pediatrics zone that day. 2 (Id. at 16). Then, on November 29, 2015, Estep received




2
 Unit Clerks/Nursing Assistants are assigned to work in one of three zones: A pod, B pod, and
Pediatrics. (Doc. 25-3 at 2, ¶ 3).
                                                   8
complaints about Bonfiglio’s response to an overhead page requesting that he transport a patient.

Bonfiglio reportedly aggressively approached the Unit Clerk who sent the page, telling her, “You

will never call my name overhead,” and then refused to transport the patient. (Id.)

       Estep and Hogrefe met with Bonfiglio after the November 2015 series of incidents.

Bonfiglio denied that he acted inappropriately. Estep investigated the incidents, placing

Bonfiglio on administrative leave while the investigation remained pending. (Doc. 25-3 at 6, ¶

24).

       Estep interviewed three witnesses, including the nurse who witnessed the blood pressure

cuff incident, Gwin, and the Unit Clerk who had paged Bonfiglio about the patient transfer.

Estep then reviewed Bonfiglio’s behavioral history with Andrews. Estep and Andrews concluded

that Bonfiglio’s pattern of aggressive behavior and his insubordination during the November

29th incident justified termination. (Doc. 25-3 at 6, ¶ 25).

       The Hospital terminated Bonfiglio on December 4, 2015. (Doc. 28-12). He was sixty-one

years old. 3 Bonfiglio unsuccessfully grieved his termination. (Doc. 25-3 at 6, ¶ 26).

                                        Standard of Review

       Summary judgment is appropriate under Fed. R. Civ. P. 56 where the opposing party fails

to show the existence of an essential element for which that party bears the burden of proof.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The movant must initially show the absence

of a genuine issue of material fact. Id. at 323.

       The burden then shifts to the nonmoving party to “set forth specific facts showing there is

a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). Rule 56




3
  Defendants admitted in their Answer that Bonfiglio was sixty-one when the Hospital
terminated him. (See Doc. 1 at 4, ¶ 9; Doc. 6 at 3, ¶ 9).
                                                   9
“requires the nonmoving party to go beyond the [unverified] pleadings” and submit admissible

evidence supporting its position. Celotex, supra, 477 U.S. at 324.

       I accept the non-movant’s evidence as true and construe all evidence in its favor.

Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 456 (1992).

                                             Discussion

                                  A.       Discrimination Claims

       Bonfiglio brings claims of gender and age discrimination. I assess each of these claims

under the familiar McDonnell Douglas burden-shifting framework. See generally McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973).

       First, Bonfiglio bears the burden to establish a prima facie case of discrimination. If he

succeeds, the burden shifts to defendants to articulate a legitimate, nondiscriminatory reason for

Bonfiglio’s termination. If defendants articulate such a reason, the burden shifts back to

Bonfiglio to show that the proffered reason was not the real reason for its action, but is a pretext

concealing discriminatory animus. Tennial v. United Parcel Serv., Inc., 840 F.3d 292, 303 (6th

Cir. 2016) (citing McDonnell Douglas, supra, 411 U.S. at 802)).

       To establish a prima facie case of discrimination, Bonfiglio must show that: 1) he is a

member of a protected class; 2) he was discharged; 3) he was qualified for the position in

question; and 4) he was replaced by a person outside the protected class. Thompson v. City of

Memphis, 86 Fed. App’x 96, 101 (6th Cir. 2004) (citing Mitchell v. Toledo Hosp. 964 F.3d 577,

582 (6th Cir. 1992)). 4

                             1.        Reverse Gender Discrimination



4
  The same analytical framework applies to both federal and state discrimination claims. See
Nelson v. Ball Corp., 656 Fed. App’x 131, 134-35 (6th Cir. 2016) (internal citations omitted)
(applying McDonnell Douglas framework to state and federal discrimination claims).
                                                 10
         Bonfiglio alleges that defendants discriminated against him on the basis of his gender,

male, in violation of Title VII and Ohio’s antidiscrimination statutes.

         Where, as here, a plaintiff brings a claim for “reverse discrimination” – that is, that he

was discriminated against because he is a member of the majority, rather than the minority –

plaintiff’s burden is slightly modified. See Thompson, supra, 86 Fed. App’x at 101. In such

cases:

        The first prong is modified to require that the plaintiff demonstrate background
        circumstances to support the suspicion that the defendant is that unusual employer
        who discriminates against the majority. The second and third prongs remain
        unchanged, but the fourth prong is also modified to require that the plaintiff show
        that he was treated differently than similarly situated employees of a different
        [gender]. … [M]atching modifications have been made under Ohio law for [such]
        claims.
Nelson v. Ball Corp., 656 Fed. App’x 131, 134-35 (6th Cir. 2016) (internal quotations and
citations omitted).

         The parties dispute whether Bonfiglio has satisfied his prima facie burden. I find that he

has not.

                            a.     Bonfiglio Has Satisfied His Burden
                                 on the First Prima Facie Element

         Bonfiglio argues that he has shown that he is in the “unusual” situation of having been

the subject of discriminatory animus on the part of the two female decision-makers responsible

for his firing. Moreover, he worked in a position “in which approximately ninety percent of [his]

co-workers were female.” (Doc. 28 at 12).

         Defendants do not expressly address the modified burden. Instead, they argue that

“statistical evidence of the gender . . . make-up of an employer’s workforce is not probative on

the issue of discrimination.” (Doc. 25-1 at 25) (citing Driggers v. City of Owensboro, 110 Fed.

App’x 499, 509 (6th Cir. 2004); Hairston v. AK Steel Corp., 2004 WL3741621, at *8-9 (N.D.

Ohio); Smith v. Sec’y Veterans Affairs, 2011 WL 3912105, at *9 (S.D. Ohio)).

                                                  11
       I agree with Bonfiglio.

       The Sixth Circuit has held that a plaintiff may satisfy the first element in a reverse

discrimination case by showing the person who decided to take adverse action against the

plaintiff is not a member of the majority class. See Zambetti v. Cuyahoga Cmty. Coll., 314 F.3d

249, 257 (6th Cir. 2002) (race discrimination case). And this court previously held that a male

plaintiff can satisfy this burden where the decision-makers are female in a predominantly female

workforce. Turner v. Grande Pointe Nursing Home, 2007 WL 4365682,*4 (N.D. Ohio) (Oliver,

J.).

       Here, two women decided to end Bonfiglio’s employment in a predominantly female

workforce. 5 Therefore, Bonfiglio has met his burden on the first element of the prima facie case.

                          b.       Bonfiglio Has Not Met His Burden
                               on the Fourth Prima Facie Element

       Bonfiglio argues he has met his burden of showing that his treatment differed from that

of similarly situated women who “had disrespected him or were speaking to him in an aggressive

manner” without any resulting discipline. (Doc. 28 at 13). Defendants deny that contention and

respond that they investigated Bonfiglio’s complaints and took appropriate action and that the

Hospital has disciplined female workers for conduct similar to Bonfiglio’s. (Doc. 29 at 3-4).

       Bonfiglio has not shown that the women to whom he compares himself are similarly

situated to him. Therefore, he has not met his burden on the fourth element.




5
  There seems to be confusion between the parties about whether Estep and Hogrefe made the
termination decision or Estep and Alexander made that decision. (See Doc. 28 at 12
(“Furthermore, the decision-makers at issue here are both female, Ms. Estep and Ms. Hogrefe.”;
Doc. 25-2 (explaining Alexander and Estep decided to terminate Bonfiglio)). In any event, the
parties do not dispute that two women decided to fire the plaintiff.
                                                12
       “A plaintiff must show that employees who are alleged to be similarly situated are

similarly situated in all respects.” Thompson, supra, 86 Fed. App’x at 102 (emphasis supplied)

(citing Mitchell, supra, 964 F.2d at 583)). Accordingly, “the individuals with whom plaintiff

seeks to compare his treatment must have dealt with the same supervisor, have been subject to

the same standards and have engaged in the same conduct without such differentiating or

mitigating circumstances that would distinguish their conduct or the employer’s treatment of

them for it.” Mitchell, supra, 964 F.2d at 583.

       “Differences in job title and responsibilities, experience, and disciplinary history may

establish that two employees are not similarly situated.” Campbell v. Hamilton Cty., 23 Fed.

App’x 318, 325 (6th Cir. 2001) (internal citations omitted). Therefore, the Sixth Circuit has held

that a plaintiff with a background of behavioral issues fails to meet the prima facie burden where

the purported comparators do not have such a background. See, e.g., Tartt v. City of Clarksville,

149 Fed. App’x 456, 462 (6th Cir. 2005) (comparators not similarly situated where plaintiff had

“a spotty discipline record” whereas comparators had “spotless disciplinary record[s]” or the

record contained no evidence of comparators’ disciplinary history); Thompson, supra, 86 Fed.

App’x at 102 (holding, in reverse discrimination case, that plaintiff failed to satisfy his prima

facie burden because he did not know whether his female comparator had a disciplinary record

similar to his own); Hardman v. Univ. Akron, 40 Fed. App’x 116, 119 (6th Cir. 2002) (holding,

in reverse discrimination case, that plaintiff failed to establish prima facie case of discrimination

because, in part, proposed comparator had no prior discipline but plaintiff had a disciplinary

record).

       Defendants fired Bonfiglio for a pattern of rude and aggressive behavior, despite repeated

counseling and a written reminder, and for insubordination. To be sure, Bonfiglio’s



                                                  13
communication log does show that, on certain occasions, he complained that female employees

were rude to him (see Doc. 25-6 at 4 (referencing communications on 3/27/14), 5 (8/20/14), 14

(8/7/15), and 15 (10/1/15)). Bonfiglio fails, however, to introduce evidence that those employees

had any record of behavioral or disciplinary issues, much less that any such record was as

substantial as his own. Bonfiglio has failed, then, to demonstrate that these women are similarly

situated to him. 6

        Further, defendants have introduced evidence that the Hospital treated at least one female

comparator the same as the plaintiff for similar conduct: “a female Unit Clerk/Nurse Assistant . .

. was terminated for multiple instances of rude behavior toward supervisors and insubordinate

conduct.” (Doc. 25-2 at 3, ¶ 11). Therefore, I find no merit in Bonfiglio’s argument that the

Hospital treated him more severely than similarly situated women employees who engaged in the

same or substantially similar misconduct.

                                   2.       Age Discrimination

        Bonfiglio also claims defendants discriminated against him based on his age.

                      a.      Bonfiglio Has Met His Prima Facie Burden
                               for His Age Discrimination Claim

        To meet their prima facie burden, plaintiffs claiming age discrimination must show

“replacement not by a person outside the protected class [of individuals age forty or older], but

merely replacement by a significantly younger person.” See Grosjean v. First Energy Corp., 349



6
  Moreover, the records in the communication log indicate that Hospital personnel investigated
Bonfiglio’s complaints and, as needed, took action to address the offending behavior. (See Doc.
25-6 at 4-5, 14-15). Further, Bonfiglio himself exhibited rude behavior in response to his
coworkers and his supervisors, including in meetings his supervisors held to address his
complaints. (See id. at 4-5 (Bonfiglio raises his voice during meeting with supervisor addressing
Bonfiglio’s complaint, causing his coworker to cry)). Additionally, Bonfiglio abandoned some of
his complaints (See id. at 4, 14), and, in at least one such instance, Hospital personnel still took
remedial action, moving the other employee to another area of the Hospital (id. at 14).
                                                14
F.3d 332, 335 (6th Cir. 2003) (internal citations omitted). Generally, a person who is at least ten

years younger than the plaintiff is significantly younger than the plaintiff. See id. at 336-37

(collecting cases).

        Bonfiglio argues he has met his prima facie burden because his replacement 7 was

significantly younger than he. (Doc. 28 at 13-14). Defendants counter that Bonfiglio failed to

point to any evidence, such as comments about his age, of age discrimination. (Doc. 25-1 at 24-

25). I agree with Bonfiglio that such overt expressions of age animus are not necessary in this

case.

        The employee who replaced Bonfiglio was thirteen years younger than he when the

Hospital fired him. (See Doc. 25-2 at 4, ¶ 12). This satisfies the “significantly younger”

requirement. See Grosjean, supra, at 336-37. Bonfiglio, therefore, has satisfied his burden, and

the burden shifts to defendants.

                            b.      Bonfiglio Has Not Shown Pretext

        Defendants have articulated a legitimate, nondiscriminatory reason for Bonfiglio’s

termination: namely, Bonfiglio’s insubordination in November, 2015, and that such behavior

followed several other incidents of misconduct involving his coworkers. (See Doc. 29-4 at 2, ¶

4).

        In light of that explanation of legitimate, non-discriminatory grounds, the burden shifts to

Bonfiglio to “produce sufficient evidence from which the jury may reasonably reject the

employer’s explanation” as a pretext masking discriminatory motivation. E.g., Manzer v.

Diamond Shamrock Chems. Co., 29 F.3d 1078, 1083 (6th Cir. 1994). A plaintiff may show



7
  While Bonfiglio argued in his brief that Steven Szelepski did not replace him, Alexander’s
affidavit shows that this claim is unfounded. (See Doc. 29-1 at 2, ¶ 3 (explaining that Szepelski
filled the same unique position number that Bonfiglio held during his employment)).
                                                 15
pretext by demonstrating that: 1) “the proffered reasons had no basis in fact”; 2) “the proffered

reason did not actually motivate his discharge”; or 3) “they were insufficient to motivate

discharge.” Id. at 1084. Bonfiglio proceeds under the first and third methods.

                           i.Bonfiglio Cannot Show Pretext Because
                           Defendants Honestly Believed Its Reasons
                                for Terminating Him Were True

       “The first method [of showing pretext] is essentially an attack on the credibility of the

employer’s proffered reason.” Joostberns v. United Parcel Servs., Inc., 166 Fed. App’x 783, 791

(6th Cir. 2006). This means that the plaintiff must show “that the employer did not actually have

cause to take adverse action against the employee based on its proffered reason,” and,

accordingly, the proffered reason is false. Id. The employer can overcome such a showing by

demonstrating that it “reasonably reli[ed] on particularized facts that were before it at the time

the decision was made;” this is known as the “honest belief rule.” Id. (internal citation and

quotations omitted).

        Bonfiglio argues that defendants’ stated reason has no basis in fact because defendants

have not shown that Bonfiglio threatened others or was hostile at work. (See Doc. 28 at 15).

Defendants counter that Bonfiglio mischaracterizes the reason for his termination, and that

defendants, in fact, terminated him “for a pattern of behavior, that included condescending, rude,

and argumentative conduct … and insubordination.” (Doc. 29 at 9).

       I agree with defendants and find that their investigation into Bonfiglio’s conduct

demonstrated an honest belief that termination was appropriate.

       Bonfiglio repeatedly engaged in the behavior that, in time, led to defendants’ decision to

terminate him. His communication log documents rude, aggressive, and insubordinate conduct

and the defendants’ repeated attempts to counsel and coach him. He did not accept those



                                                 16
opportunities. Even after receiving a written reminder, Bonfiglio’s disruptive misconduct

continued. The proverbial straw came after those incidents, when he engaged in yet additional

acts of insubordination.

       That Bonfiglio denied – and continues to deny – that he engaged in insubordinate conduct

on November 27 and 29, 2015, does not show pretext.

       “The key inquiry in assessing whether an employer holds … an honest belief is whether

the employer made a reasonably informed and considered decision before taking the complained-

of action.” Parks v. UPS Supply Chain Sols., Inc., 607 Fed. App’x 508, 515 (6th Cir. 2015)

(internal quotations and citations omitted).

       After learning about the last incident, Estep reviewed witness interviews and Bonfiglio’s

version of the events with Colleen Alexander. Together, they decided Bonfiglio’s conduct

justified termination. (See Doc. 29-4 at 10, ¶ 32).

       In light of this informed and considered decision, Bonfiglio had to produce “evidence

which demonstrates that the employer did not ‘honestly believe’ in the proffered

nondiscriminatory reason for its adverse employment action.” Id. (internal quotations and

citations omitted). “[U]nsupported denial[s] of wrongdoing” are not enough to rebut an

employer’s honest belief. Id. But Bonfiglio has simply “denied the allegations against him that

led to his termination.” (Doc. 28 at 15). Not having gone beyond his bald denial, Bonfiglio

cannot overcome defendants’ honest belief.

                            ii.Bonfiglio Has Not Offered Evidence
                        to Show Defendants’ Reasons Were Insufficient
                                   to Motivate His Discharge

       The third way to demonstrate pretext “admits that the [employer’s stated] reason [for the

adverse action] could motivate the employer but argues that the illegal reason is more likely than



                                                 17
the proffered reason to have motivated the employer.” Joostberns, supra, 166 Fed. App’x at 791.

“This method . . . requires the plaintiff to submit additional evidence. A plaintiff must offer

evidence sufficient to allow a reasonable juror to find that the employer was motivated by illegal

reasons considering both the employer’s stated reasons and evidence the employer offers in

support of such reasons.” Id. (internal citation omitted).

       Bonfiglio first argues that defendants’ reason is pretextual because, without explanation,

they jumped over two intermediate steps in the Hospital’s discipline policy to fire him.

Defendants respond that Bonfiglio’s conduct on November 29, 2015, fell within the range of

offenses justifying termination. Moreover, the Hospital’s employees do not need to, and are not

entitled to, ascend (or descend, as the case may be) each of the four disciplinary steps

sequentially before reaching the top (or bottom) level of termination. (Doc. 25-2 at 6). I agree

with defendants.

       The level of discipline under Hospital policy depends on the type and severity of the

offense and the employee’s disciplinary history. (Doc. 25-2 at 3, ¶ 9). Among the grounds for

termination, regardless of prior disciplinary history, under the Hospital’s policy are

“[d]iscourtesy to or improper treatment of an employee, visitor, patient, or other behavior

inconsistent with customer service.” (Doc. 29-1 at 3, ¶¶ 8-9; Doc. 29-3 at 10).

       Defendants’ investigation showed Bonfiglio exhibited insubordinate behavior in late

November, 2015. Accordingly, his conduct justified termination under the policy. Bonfiglio’s

behavioral and disciplinary history underscores his termination’s appropriateness.

       Next, Bonfiglio argues that similarly situated younger female employees were treated

more favorably than he after engaging in similar misconduct. (Doc. 28 at 16). But, as explained




                                                 18
above, Bonfiglio has not put forth evidence showing that any other employees conducted

themselves or had disciplinary histories, if any at all, like those the record shows he had.

        In essence, Bonfiglio’s claims comes down to his personal belief that what he did did not

justify his loss of his job. But it is not up to an employee to decide unilaterally what conduct is or

is not acceptable to the employer. That is the employer’s prerogative, especially in a hospital

setting, where cooperative interaction with coworkers, visitors, and, most importantly, coworkers

is a sine qua non of a hospital’s mission and obligation to those whom it serves. Too much can

be at stake to tolerate any employee who refuses willy-nilly to do his or her job when called on

to do so. Such refusal can, as it properly did here, lead forthwith to termination without recourse

to preliminaries – which, in any event, the Hospital undertook to no avail.

                                          B.    FMLA Claims

        “There are two distinct theories of recovery on FMLA claims: the ‘entitlement’ or

‘interference’ theory, and the ‘retaliation’ or ‘discrimination’ theory.” Hurtt v. Int’l Servs., Inc.,

627 Fed. App’x 414, 424 (6th Cir. 2015). Bonfiglio raises a claim under each theory.

                                     1.        FMLA Retaliation

        The FMLA prohibits employers from retaliating against individuals for exercising their

FMLA rights. See 29 U.S.C. § 2615(b).

        The McDonnell Douglas burden-shifting framework applies to retaliation claims. To

make out a prima facie FMLA retaliation claim, Bonfiglio must show: 1) he exercised a right

protected under the FMLA; 2) Defendants knew he exercised that right; 3) he suffered an

adverse employment action; and 4) a causal connection exists between the exercise of the

protected right and the adverse employment action. Stein v. Atlas Indus., Inc., 730 Fed. App’x

313, 318-19 (6th Cir. 2018).



                                                  19
       The parties dispute only the fourth element. Plaintiff argues that the temporal proximity

between his termination and his protected activity “or other indicia of retaliation” demonstrates

causation. (Doc. 28 at 19). Defendants argue that the temporal gap between his protected activity

and his termination is too long to establish a causal connection. In addition, defendants assert

that Bonfiglio has not otherwise shown a retaliatory motive. (Doc. 25-1 at 16; Doc. 29 at 13). I

agree with defendants.

       Temporal proximity may establish causation where the adverse action occurred “very

close in time” to the protected activity. See Stein, supra, 730 Fed. App’x at 319 (internal

quotations and citations omitted). “But where some time elapses between when the employer

learns of a protected activity and the subsequent adverse employment action, the employee must

couple temporal proximity with other evidence of retaliatory conduct to establish causality.”

Blosser v. AK Steel Corp., 520 Fed. App’x 359, 364 (6th Cir. 2013) (emphasis supplied in

original) (quoting Mickey v. Zeidler Tool & Die Co., 516 F.3d 516 (6th Cir. 2008)).

       Here, the temporal gap was about fifteen months from Bonfiglio’s complaint about the

chilling effect of the September 5, 2014, meeting and his firing. And just under one year passed

between the last date Bonfiglio used FMLA leave and his termination. (See Doc. 29-1 at 2, ¶ 6

(last FMLA date was December 19, 2014)). Bonfiglio must, therefore, introduce other evidence

of retaliatory conduct. See Stein, supra, 710 Fed. App’x at 319 (requiring additional evidence of

retaliation where ten weeks passed between protected activity and adverse action).

       Bonfiglio argues that Estep’s and Hogrefe’s behavior in the September 5, 2014, meeting

demonstrates an anticipatory retaliatory motive. (See Doc. 28 at 20 (“[Bonfiglio] was threatened

with discipline during a meeting regarding his FMLA leave. Ms. Hogrefe also mocked Mr.

Bonfiglio’s speech mannerisms in the same meeting.”) (internal citations omitted)). Such



                                                20
evidence, aside from its conclusory subjectivity, is too remote in time to Bonfiglio’s December,

2015 termination to manifest retaliation. See Daidone v. FCA Transport LLC, Civil Action No.

17-CV-10348, 2018 WL 1784499, *5 (E.D. Mich.) (comment that HR was “watching

[plaintiff’s] FMLA not indicative of retaliatory motive where HR representative made comment

at least one year before plaintiff’s discharge).

         Bonfiglio also points to his communication log as evidence of a retaliatory motive, noting

that he “received thirteen (13) entries in his log within a month of his complaint.” (Doc. 28 at

20). But more than one year passed between those entries and Bonfiglio’s termination, negating

any inference of retaliatory motive. See Daidone, supra, at *5.

         Moreover, the entries themselves rebut Bonfiglio’s argument. Five of the purportedly

offending entries predate his internal complaint of chilling effect, and, in some instances, merely

document what occurred during the September 5th meeting. (See Doc. 25-6 at 5-6). Then, three

entries deal with resolving the complaint itself. (Id. at 7-8). Plus, two of the entries simply note

when Bonfiglio would make up his two missed weekend shifts. 8 (Id. at 9). The remaining three

entries appear to be recording complaints from other employees about Bonfiglio. (See id. at 7-9).

These entries do not, as Bonfiglio would like me to infer, imply that defendants were monitoring

him more closely out of retaliation for his complaint.

         Finally, Bonfiglio again offers his complaints about coworkers for similar behavior as

evidence of retaliatory motive, citing his communication log. But he provides no evidence that

these individuals are similarly situated to him. Indeed, the communication log does not indicate,

one way or the other, these individuals’ FMLA status. (See generally Doc. 25-6). Bonfiglio




8
    Bonfiglio called off on September 13, 2014, also on a weekend. (See Doc. 25-6 at 8).
                                                   21
therefore cannot use these complaints as evidence that defendants retaliated against him for

exercising his FMLA rights. See Parks, supra, 607 Fed. App’x at 515-16.

                                   2.      FMLA Interference

       The FMLA bars employers from “interfere[ing] with, restrain[ing] or deny[ing] the

exercise of or the attempt to exercise, any right provided under” the FMLA. 29 U.S.C. §

2615(a)(1). Generally, to succeed on an “interference” claim, a plaintiff must show that:

       (1) he was an eligible employee; (2) the defendant was an employer as defined
       under the FMLA; (3) the employee was entitled to leave under the FMLA; (4) the
       employee gave the employer notice of his intention to take leave; and (5) the
       employer denied the employee FMLA benefits to which he was entitled.

Hurtt, supra, 627 Fed. App’x at 424 (internal citation omitted).

       Bonfiglio argues that defendants interfered with his FMLA rights by “discourag[ing] him

from taking FMLA leave.” (Doc. 28 at 17). Defendants argue, in part, that Bonfiglio’s FMLA

interference claim must fail because he continued to use FMLA leave after the September 5,

2014, meeting and his resulting internal complaint. (Doc. 29 at 12-13). I agree with defendants.

       “[I]nterfering with the exercise of an employee’s rights under the FMLA includes

discouraging an employee from using FMLA leave.” Arban v. West Pub. Corp., 345 F.3d 390,

402 (6th Cir. 2003) (internal quotations omitted) (quoting 29 C.F.R. § 825.220(b)). “Courts

require a plaintiff pursuing a discouragement theory to offer evidence she tried to assert her

FMLA rights and was discouraged, unless the employer's actions would have dissuaded a

similarly situated employee of ordinary resolve from attempting to exercise her FMLA rights.”

Vess v. Scott Med. Corp., No. 3:11CV2549, 2013 WL 1100068, *2 (N.D. Ohio). That an

employer’s conduct might “chill” use of FMLA leave is not enough unless plaintiff “offer[s]

evidence that it, in fact, caused her or any other employee to refrain from requesting or using




                                                22
FMLA leave.” Santoli v. Vill. of Walton Hills, No. 1:12CV1022, 2015 WL 1011384, *5 (N.D.

Ohio).

         Bonfiglio has not met this fairly demanding burden. Critically, the evidence in the record

shows that Bonfiglio continued to use FMLA leave after the September 5, 2014, meeting and his

ensuing internal complaint. Indeed, defendants submit affidavits and scheduling records showing

that Bonfiglio took FMLA leave nine more times before his leave approval expired. (Doc. 29-1

at 2, ¶ 6; Doc. 29-2). 9 Bonfiglio has not shown, then, that defendants’ conduct dissuaded him

from exercising his FMLA rights. See Santoli, supra, 2015 WL 1011384 at *5 (granting

summary judgment on FMLA interference claim where plaintiff offered no evidence showing

employer’s conduct caused plaintiff or others to refrain from using FMLA leave); Mueller v. J.P.

Morgan Chase & Co., No. 1:05CV560, 2007 WL 915160, *14 (N.D. Ohio) (granting summary

judgment where plaintiff continued to use FMLA leave after supervisor “harassed” her for using

such leave by requiring doctor’s notes for each leave request).

                                     C.     Remaining Claims

         Plaintiff has not address his other wrongful discharge claims. “[A] plaintiff is deemed to

have abandoned a claim when a plaintiff fails to address it in response to a motion for summary

judgment.” Brown v. VHS of Michigan, Inc., 545 Fed. App’x 368, 372 (6th Cir. 2013).




9
 Bonfiglio could not recall at his deposition whether he used additional FMLA leave after the
September 5th meeting. The timekeeping records defendants submit, however, conclusively
show he took such leave on September 13, 2014, October 1, 2014, October 2, 2014, October 3,
2014, October 26, 2014, October 27, 2014, November 26, 2014, December 12, 2014, and
December 19, 2014. (Doc. 29-1 at 2, ¶ 6; Doc. 29-2).
                                                 23
       Bonfiglio not having responded to defendants’ arguments as to either his claim for

wrongful discharge in violation of public policy or his claim for aiding and abetting, the

defendants are entitled to summary judgment as to those claims as well.

                                           Conclusion

       It is, therefore,

       ORDERED THAT Defendants’ ProMedica Toledo Hospital, Beth Estep, and Jennifer

Hogrefe motion for summary judgment (Doc. 25) be, and the same hereby is, granted.

       So ordered.

                                                     /s/ James G. Carr
                                                     Sr. U.S. District Judge




                                                24
